260 S.W.3d 434 (2008)
STATE of Missouri, Respondent,
v.
Jerry JAMES, Appellant.
No. ED 90045.
Missouri Court of Appeals, Eastern District, Division Three.
August 19, 2008.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Jerry James ("Defendant") appeals from the judgment upon his conviction by a jury of two counts of assault in the first degree, Section 565.050, RSMo 2000, one count of burglary in the first degree, Section 569.160, RSMo 2000, and two counts of armed criminal action, Section 571.015, RSMo 2000. Defendant contends the trial court erred in overruling his motion for judgment of acquittal as to burglary in the first degree because there was not sufficient evidence to support his conviction.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).